                  Case 2:20-cv-01280-GBW-SMV Document 3 Filed 01/12/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                          District
                                                    __________     of New
                                                                District ofMexico
                                                                           __________

      KIMBERLY BECK and TRAVIS LORENTZ,                             )
         INDIVIDUALLY and as PERSONAL                               )
      REPRESENTATIVES of CHARLES GAGE                               )
              LORENTZ, DECEASED,                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:20-cv-01280-GBW-SMV
                                                                    )
        UNITED STATES OF AMERICA and                                )
      ROBERT JOHN MITCHELL, INDIVIDUALLY                            )
        and in his OFFICIAL CAPACITY as a                           )
            NATIONAL PARK RANGER,                                   )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States of America
                                           c/o US Attorney John C. Anderson
                                           201 3rd St. NW Suite 900
                                           Albuquerque, NM 87102




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Shannon L. Kennedy
                                           Kennedy Kennedy & Ives, PC
                                           1000 2nd St. NW
                                           Albuquerque, NM 87102



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date: Thursday, December 17, 2020                                                          Amy Padilla
                                                                                        Signature of Clerk or Deputy Clerk
Case 2:20-cv-01280-GBW-SMV Document 3 Filed 01/12/21 Page 2 of 2
